Exhibit 10.112



SECURITY AGREEMENT



THIS SECURITY AGREEMENT (the “Agreement”) is effective as of the 15th day of
June, 2009 (the “Effective Date”), between Ore Pharmaceuticals Inc., a Delaware
corporation and its successors and assigns (“Ore”), and Ocimum Biosolutions
Inc., a Delaware corporation (“Ocimum” and, together with Ore, the “Parties”).

In consideration of the covenants set forth herein, and for other good and
valuable consideration, the receipt and sufficiency all of which is hereby
acknowledged, the Parties agree as follows:



1.    Definitions; Construction.  (a)   The following terms, when capitalized
herein, shall have the respective meanings assigned thereto in Article
Nine:  (i) “Account”; (ii) “Chattel Paper”;  (iii) “Commercial Tort Claim”; (iv)
“Deposit Account”; (v) “Document”; (vi) “Goods”; (vii) “General Intangible”;
(viii) “Inventory”; (ix) “Investment Property”; (x) “Instrument”; (xi)
“Letter-of-Credit Right”; and (xii) “Proceeds”.  When capitalized herein, the
term “Contract Rights” has the meaning assigned thereto in 1962 Official Text
With Comments of the Uniform Commercial Code as promulgated by the National
Conference of Commissioners on Uniform State Laws and the American Law
Institute.

      (b)   Defined Terms.  In addition to the other terms defined throughout
this Agreement, the following capitalized terms shall have the following meaning
when used herein or in the Note:

            “Account Debtor” means each Person (i) to or for whom Ocimum has
provided or agreed to provide any goods or services; (ii) which owes Ocimum any
sum of money as a result of goods or services provided by Ocimum; and (iii)
which is the maker or endorser of any instrument payable to Ocimum or otherwise
owes Ocimum any sum of money on account of any Security or other payment
obligation.  

            “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with
such Person.

            “Article Nine” means the Maryland Uniform Commercial Code – Secured
Transactions, Md. Code Ann., Comm. Law, § 9-101 et seq., as it may be amended
from time to time.

            “Business Day” means any day except Saturday, Sunday or any day on
which banks are authorized or required by Law to close in Baltimore, Maryland.

            “Collateral” means all assets, properties and rights of Ocimum
tangible and intangible, personal and real, including, without limitation, all
cash accounts, Ocimum Receivables, Commercial Tort Claims, Deposit Accounts,
Goods, Inventory, Investment Property, and Payment Intangibles now existing or
hereafter acquired, together with all substitutions therefor and replacements
and renewals thereof and all Proceeds from any and all of the foregoing.

            “Contractual Obligation” means, as to any Person, any agreement,
instrument or undertaking to which such Person is a party or by which it or any
of its assets or property is bound.

            “Default” means any event, occurrence or omission which, with the
giving of notice, the passage of time, or both, would constitute an Event of
Default.

            “Default Rate” means the fifteen percent (15%) per annum, compounded
monthly.

            “GAAP” means United States generally accepted accounting principles
consistently applied.

            “Guarantor” means Coramandel Infrastructure Private Limited, a
company incorporated under the Company Act, 1956, in the Republic of India.

--------------------------------------------------------------------------------





            “Guaranty Agreement” means an Unconditional Guaranty Agreement
executed by the Guarantor for the benefit of Ore.

            “IAS” means international accounting standards consistently applied
as established by the International Accounting Standards Board.

            “Insolvency Proceedings” means, with respect to any referenced
Person, any (i) case or proceedings commenced by or against such Person under
any provision of the United States Bankruptcy Code, as amended, or any other
federal or state bankruptcy or insolvency Law; (ii) assignment for the benefit
of creditors; (iii) formal or informal moratorium, receivership, composition or
extension with any creditor with respect to the indebtedness of such Person.

            “Laws” means all federal, state, local or foreign laws (including
common law), codes, statutes, ordinances, orders, judgments, arbitration awards,
decrees, administrative or judicial promulgations, injunctions, determinations,
approvals, rules, regulations, permits, certificates, licenses and governmental
authorizations.

            “Material Adverse Effect” means any event, change, effect or
circumstance that has occurred (when taken together with all other events,
changes, effects and circumstances that have occurred) that (i) is, or is
reasonably likely to be, materially adverse to the financial condition or
results of operations of Ocimum; (ii) is likely to prevent or materially delay
the performance of Ocimum under any of the Security Documents; (iii) has, or is
reasonably likely to have, a material adverse effect on the rights or remedies
of Ore under any of the Security Documents or the value, condition, use or
availability of any of the Collateral; provided, however, that, in no event
shall any of the following be taken into account in determining whether there
has occurred (or whether there is reasonably likely to be) a Material Adverse
Effect: (i) any change or effect resulting from changes in general economic
conditions, conditions in the United States or worldwide capital markets or any
outbreak of hostilities or war (except for any changes which disproportionately
affect Ocimum, results of operations, properties, condition, assets or
liabilities of Ocimum, taken as a whole, as compared to other industry
participants); (ii) any change or effect resulting from conditions generally
affecting the industries in which Ocimum conducts its business; (iii) changes in
any Laws applicable to Ocimum after the date hereof, (vi) changes in IAS after
the date hereof; (iv) any actions taken, or failures to take action, or such
other effects, changes, occurrences or developments to which Company has
specifically consented in writing after the date hereof and prior to such
actions, failures, effects, changes, occurrences or developments; or (v)
terrorist activities or the material commencement or worsening of hostilities or
war.

            “Maturity Dates” means August 1, 2009 and September 15, 2009.

            “Note” means that certain Secured Note, of even date herewith, in
the principal amount of Three Million Dollars ($3,000,000), as such amount may
be adjusted from time to time in accordance with the terms thereof, made by
Ocimum and Ocimum India in favor of Ore.

            “Obligations” shall mean all sums due and payable to Ore by Ocimum
with respect to the Note, together with all other sums due under this Agreement
or any other Security Document.

            “Ocimum India” means Ocimum Bio Solutions (India) Limited, a company
incorporated under the Company Act, 1956, in the Republic of India.

            “Ordinary Course” means the ordinary course of Ocimum’s business,
consistent with past practice.

            “Person” means an individual, a sole proprietorship, a partnership,
a corporation, an association, an institution, a joint stock company, a limited
liability company, a trust, a joint venture, an unincorporated organization, or
a governmental entity or any other legal entity.

            “Premises” means all real property included in the Collateral.

            “Ocimum Receivables” means all Accounts, Contract Rights,
Instruments, Documents, General Intangibles, Chattel Paper, Letter-of-Credit
Rights (including all proceeds of letters of credit and all choses in action),
notes, notes receivable, drafts, acceptances, rights of and to payment and
performance of every kind and nature of Ocimum, in all cases whether now
existing or hereinafter created or acquired, and all proceeds and products
thereof (including insurance proceeds), and all rights thereto.

--------------------------------------------------------------------------------





           “Principal Amount” has the meaning assigned thereto in the Note.

            “Records” means correspondence, memoranda, tapes, disks, papers,
books and other documents, or transcribed information of any type, whether
expressed in ordinary, computer or machine language, and all copies of the
foregoing.

            “Security Documents” means this Agreement, all exhibits hereto, the
Note and all notes, financing statements and other documents executed pursuant
to this Agreement or contemplated hereby, or executed to provide further
assurance to Ore with respect to collection of sums hereunder or under notes
executed pursuant hereto and the Guaranty Agreements.

            “Senior Indebtedness” means the indebtedness of Ocimum set forth on
Schedule 1, as such indebtedness may be extended or renewed by the same lender
from time to time (but not increased); provided that such extension or renewal
shall not include refinancings or extensions of credit for additional purposes.

      (c)   Interpretation.  Unless the context of this Agreement otherwise
clearly requires, (i) references to the plural include the singular, and
references to the singular include the plural, (ii) references to any gender
include the other gender, (iii) the words “include,” “includes” and “including”
do not limit the preceding terms or words and shall be deemed to be followed by
the words “without limitation”, (iv) the terms “hereof”, “herein”, “hereunder”,
“hereto” and similar terms in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement, (v) the terms “day” and
“days,” if not capitalized, mean and refer to calendar day(s) and (vi) the terms
“year” and “years” mean and refer to calendar year(s).  Unless otherwise set
forth herein, references in this Agreement to any document, instrument or
agreement (including this Agreement) (A) includes and incorporates all schedules
and other attachments thereto, (B) includes all documents, instruments or
agreements issued or executed in replacement thereof and (C) means such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, modified or supplemented from time to time in accordance with its terms
and in effect at any given time.  All Article, Section and Schedule references
herein are to Articles, Sections and Schedules of this Agreement, unless
otherwise specified.  All accounting terms not specifically defined in this
Agreement shall be construed in accordance with IAS.

      (d)   Coordination With Note.  This Agreement is the “Security Agreement”
referred to and incorporated into the Note.  

      (e)   Incorporation by Reference.  The terms and conditions of the other
Security Documents are incorporated herein by reference and made a part hereof,
as if fully set forth herein.  .

2.        Cancellation of Prior Security Agreement.  The Parties agree and
acknowledge that upon execution of this Agreement and the Note, the Security and
Patent and Trademark Security Agreement dated December 14, 2007 (“Prior Note”)
between Ocimum and Ore (then doing business as Gene Logic Inc.) shall be deemed
hereby cancelled, revoked and superseded by this Agreement.

3.    Deferred Payment.  (a)  Ocimum agrees, upon the terms and conditions
contained in this Agreement and the Note, to pay to Ore the Principal Amount,
adjusted in accordance with Section 3 of the Note.

      (b)   Interest shall accrue on the Principal Amount and shall be due and
payable in accordance with Section 3 of the Note.

      (c)   The Principal Amount, and any and all other sums which may be due
and owing to the Ore in accordance with the terms contained herein and in the
Note, is due on the Maturity Dates.

4.    Security.  (a)          As security for the payment and satisfaction of
all Obligations, Ore shall have, and Ocimum hereby grants to Ore, a continuing
security interest in the Collateral (the “Security Interest”).  The Security
Interest, upon perfection, shall be an indefeasible lien and security interest
with respect to the Collateral prior to any other liens or encumbrances on the
Collateral.  Notwithstanding the foregoing, the Security Interest shall be
subordinate to all liens or security interests securing any Senior Indebtedness
which is set forth on Schedule 1.  Ore shall, in addition to all other rights
granted herein have all the rights and benefits available to a secured party
under the terms of the Uniform Commercial Code in effect in Maryland or any
similar Law in effect in any other state which would be applicable to the
Collateral or the rights and transactions contemplated by the Security
Documents.

--------------------------------------------------------------------------------





      (b)   Further Assurances.  Ocimum agrees to execute, or cause to be
executed, all financing statements which Ore may request Ocimum to execute to
further evidence and to perfect the Security Interest and to do all other acts
or things and execute all other documents which may be required to further
perfect and protect the Security Interest.

      (c)   Satisfaction of Obligations.  At such time as all of the Obligations
are repaid Ore will, at Ocimum’s expense, execute releases of financing
statements and return any of the Collateral then in Ore’s possession and do all
such other acts and things and execute all such documents as may be necessary to
release the security interest herein granted to Ore.

      (d)   Guaranty Agreements.  The Guarantor shall execute and deliver a
Guaranty Agreement, which shall guarantee, among other things, the absolute full
payment and performance by Ocimum of the Obligations.

5.    Representations and Warranties.  Ocimum hereby makes the following
representations and warranties to Ore as of the date hereof:

      (a)   Organization and Capitalization.  Ocimum is duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
all requisite corporate power and authority to own, lease or otherwise hold the
Collateral and to carry on its business as currently conducted.

      (b)   Authority.  Ocimum has the right, power and capacity to execute and
deliver the Security Documents and to perform its obligations under the Security
Documents.  The execution and delivery of the Security Documents by Ocimum and
the performance by Ocimum of its obligations under the Security Documents have
been duly and validly authorized and approved by all necessary corporate
action.   The Security Documents have been (or, in the case of Security
Documents that have not yet been executed, will be) duly executed and delivered
by Ocimum and do (or will, in the case of Security Documents that have not yet
been executed) constitute valid and binding agreements of Ocimum, enforceable
against Ocimum in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other similar Laws
affecting the enforceability of creditors’ rights generally, general equitable
principles and the discretion of courts in granting equitable remedies.  

      (c)   Non-Contravention.  Neither the execution and delivery of any
Security Document, nor the performance by Ocimum of any of its obligations under
any Security Document, does or would, after the giving of notice or the lapse of
time or both, (i) conflict with, result in a breach of, constitute a default
under, or violate the articles of incorporation or bylaws of Ocimum, in each
case as they may have been amended, (ii) conflict with, result in a breach of,
constitute a default under, or violate any Law, or (iii) conflict with, result
in a breach of, constitute a default under, result in the acceleration of any
rights or obligations under, create in any Person the right to accelerate any
rights or obligations under or amend, modify, cancel or refuse to perform under,
or require any notice under any contract or other arrangement to which Ocimum is
a party or by which it or any of its assets or properties are bound, except for,
in the case of clauses (ii) and (iii) above, conflicts violations, breaches or
defaults which would not, individually or in the aggregate, have a Material
Adverse Effect.

      (d)   Location and Condition of Collateral and Records.  All of the
tangible Collateral essential to the operations of the Business and all Records
relating to such Collateral are located at (i) 50 West Watkins Mill Road,
Gaithersburg, Maryland 20878,  (ii) Cerulean Tower, 15th Floor, 26-1
Sakuragaoka-cho, Shibuya-Ku, Tokyo or (iii) such other address of which Ocimum
may hereafter give written notice to Ore.

--------------------------------------------------------------------------------





6.    Affirmative Covenants.  Ocimum covenants and agrees that during the term
of this Agreement, and while any Obligations are outstanding and unpaid, Ocimum
will (i) continue to operate its business only in the Ordinary Course, and (ii)
do and perform each of the acts and promises set forth in this Section 6.

      (a)   Payment of Obligations and Other Liabilities.  All Obligations shall
be paid in full when and as due.

      (b)   Insurance.  Ocimum shall have and maintain at all times with respect
to the Collateral insurance against risks of fire, extended coverage, sprinkler
leakage and other risks customarily insured against by companies engaged in
similar business to that of Ocimum. The Ocimum shall also obtain and maintain,
during the term of the Security, liability and indemnity insurance with respect
to its properties and business.  

      (c)   Further Acts.  Ocimum shall do, make, execute and deliver all such
additional and further acts, things, deeds, assurances, financing statements and
instruments as Ore may require more completely to vest in and assure to Ore its
rights hereunder or in the Collateral.  Ocimum further agrees to provide Ore
with such other financial or other information, certificates and statements as
Ore from time to time may reasonably request.

      (d)   Compliance with Laws.  Ocimum shall comply with all applicable Laws,
except where any noncompliance would not have a Material Adverse Effect.

      (e)   Tax Obligations.  Ocimum shall pay or cause to be paid when and as
due all taxes, assessments, charges or levies imposed upon it or on any
Collateral or any other property of Ocimum, or which it is required to withhold
and pay over to the taxing authority, or which it must pay on its income, except
where contested in good faith by appropriate proceedings with adequate reserves
therefor having been set aside by it, provided that all such taxes, assessments,
charges or levies must be paid whenever foreclosure on any lien that attaches or
security therefor appears imminent; provided, however that the foregoing shall
only apply if as a result of  the alleged or actual default there would be a
Material Adverse Effect or except where any such failure would not have a
Material Adverse Effect.

      (f)   Notice of Defaults and Litigation.  Ocimum shall give Ore prompt
notice of any alleged or actual default by Ocimum under any indenture,
agreement, document or undertaking to which Ocimum is a party or by which it is
bound or of any claim, litigation, investigation, alternative dispute resolution
proceeding or other proceeding commenced or threatened by or against Ocimum;
provided, however that the foregoing shall only apply if as a result of  the
alleged or actual default there would be a Material Adverse Effect.

      (g)   Notice of Changes in Accountants.  Ocimum shall give Ore prompt
notice of any change in the third party accounting firm used for the preparation
of Ocimum’s financial statements.

      (j)   Financial Information.  Ocimum shall employ IAS and, after June 15,
2009, furnish to Ore:

            (i)    as soon as is reasonably practicable after their availability
to Ocimum, a consolidated balance sheet of Ocimum as of the end of the last most
recent fiscal quarter (no later than the quarter ending March 31, 2009), and
consolidated statements of income, cash flows and shareholders’ equity of Ocimum
for such fiscal period and for the period beginning on the first day of the last
most recent fiscal year and ending on the date of such balance sheet, setting
forth in comparative form the corresponding figures for the corresponding period
of the preceding fiscal year, all in reasonable detail and certified by the
chief financial officer of Ocimum;

            (ii)   as soon as is reasonably practicable after they are
available, consolidated financial statements which have been audited by
independent public accountants or chartered accountants of recognized standing
selected by Ocimum, including a consolidated balance sheet of Ocimum as of the
end of such fiscal year, consolidated statements of income, cash flows and
shareholders’ equity of Ocimum for such fiscal year, each on a comparative basis
with corresponding financial statements for the preceding fiscal year, and
appropriate notes related thereof, which financial statements shall be
accompanied by a report of such accountants and stating in substance that such
financial statements have been prepared in accordance with either IAS or GAAP
consistently applied throughout (except for changes in application in which such
accountants concur) and that the examination of accounts in connection with such
financial statements has been made in accordance with the generally accepted
auditing standards applicable in the jurisdiction in which such accountants are
located and, accordingly, included such tests of accounting records and other
auditing procedures as such accountants considered necessary or advisable under
the circumstances;

--------------------------------------------------------------------------------





7.    Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default”:

      (a)   Failure to Pay. The failure of Ocimum or Ocimum India to pay any of
the Obligations by the Maturity Dates and otherwise pursuant to the terms of the
Note and this Agreement.

      (b)   Breach of Representation or Warranty.  The failure of any material
representation or warranty made by Ocimum, Ocimum India or any Guarantor in any
Security Document to, at the time made, be true in any material respect, which
failure is not cured within thirty (30) days after notice thereof is delivered
to Ocimum, Ocimum India or the Guarantor, as the case may be, by Ore.

      (c)   Violation of Covenant.  The failure by Ocimum to perform, or any
violation by Ocimum of, any of the covenants set forth in any Security Document,
which failure is not cured within thirty (30) days after notice thereof is
delivered to Ocimum by Ore.

      (d)   Judgments.  The entry of any final judgment against Ocimum, Ocimum
India or Guarantor for the payment of money which judgment would have a Material
Adverse Effect and is not discharged within a period of thirty (30) days
thereafter unless, pending appeal, such judgment is stayed or bonded.

      (e)   Levy by Judgment Creditor.  A judgment creditor shall obtain
possession of any of the Collateral, that would have a Material Adverse
Effect,  by any means, including levy, distraint, replevin or self-help, and
Ocimum has not remedied same within thirty (30) days thereof.

      (f)   Involuntary Insolvency Proceedings.  The institution of involuntary
Insolvency Proceedings against Ocimum that are not dismissed before the earliest
to occur of: (i) the date that is ninety (90) days after the institution of such
Insolvency Proceeding; (ii) the entry of an order for relief in such Insolvency
Proceeding or any order adjudicating Ocimum, as applicable, insolvent; or (iii)
the impairment (as to validity, priority or otherwise) of any security interest
or lien of Ore in any material portion of the Collateral.

      (g)   Voluntary Insolvency Proceedings.  The commencement of voluntary
Insolvency Proceedings by Ocimum.

      (h)   Insolvency Proceedings - Guarantor.  The occurrence of any of the
events described in Sections 7(f) and (g) with respect to Ocimum India or the
Guarantor.

      (i)   Default by Guarantor or Ocimum India.  The dissolution of Ocimum
India or the Guarantor or the failure of the Guarantor to satisfy any obligation
imposed on the Guarantor in the Guaranty Agreement.

      (j)   Attempt to Terminate Guaranty.  The receipt by Ore of written notice
from the Guarantor that the Guarantor is attempting to terminate or limit any
portion of its obligations under a Guaranty Agreement.

      (k)   Indictment of Ocimum, Ocimum India or Guarantor.  The indictment of
Ocimum, any senior officer of Ocimum, Ocimum India, any senior officer of Ocimum
India, or any of the Guarantors for a felony under any Law.

      (l)   Injunction.  The issuance of any injunction which enjoins or
restrains Ocimum or Ocimum India from continuing to conduct any material part of
Ocimum’s or Ocimum India’s business or affairs.

      (m)   Cross-Default.  A breach or default under any of the terms,
covenants or conditions of any agreement of Ocimum relating to Senior
Indebtedness or any other purchase money obligation or agreement for borrowed
money in excess of Two-Hundred-Fifty Thousand Dollars ($250,000).

8.    Remedies.  In addition to all other rights and remedies of a secured party
under Article Nine and any other rights and remedies available under any other
applicable Laws or this Agreement, upon the occurrence of any of the above
Events of Default and the expiration of any cure period specifically permitted
in Section 7, Ore may avail itself of any or all of the rights and remedies set
forth in this Section 8.

--------------------------------------------------------------------------------





      (a)   Acceleration.  Accelerate and call due any and all of the
Obligations, except that upon the occurrence of an event of default described in
Sections 7(f), (g) or (h), all of the Obligations shall automatically become
immediately due and payable without the requirement of any notice.

      (b)   Default Rate.  Impose the Default Rate on the outstanding Principal
Amount from and after occurrence and during the continuance of an Event of
Default.

      (c)   Seizure of Collateral.  Enter upon any premises on which the
Collateral may be situated and remove the same therefrom without liability for
trespass or any other right of action by reason of Ore’s taking possession of
the Collateral.

      (d)   Sale of Collateral.  Sell any part or all of the Collateral,
provided that Ore shall give to Ocimum at least five (5) days prior written
notice of the time and place of any public or private sale of Collateral.  Ore
may bid upon and acquire the Collateral at any public sale, free of any right of
redemption of Ocimum, which right is hereby waived and released.  After
deducting from the proceeds of such sale or other disposition of Collateral all
expenses of sale, including but not limited to reasonable expenses for legal
counsel, auctioneer’s fee, court costs and advertising expenses, Ore shall apply
the proceeds of such sale toward the satisfaction of all sums due to Ore under
the Obligations.  Any remainder of the proceeds after satisfaction of the
Obligations shall be distributed as required by applicable Law.

      (e)   Retention of Collateral.  Elect to take and retain the Collateral
(or any part thereof) as Ore’s property, free of any claim or right of Ocimum,
in full satisfaction of any or all of the Obligations.

      (f)   Collection of Revenue.  Collect and receive all rents, income,
revenues, earnings, issues and profits relating to the Collateral or use,
operate, manage and control the Collateral in any lawful manner.

      For avoidance of doubt, the rights and remedies provided to Ore in the
Security Documents or under applicable Law shall be cumulative and the exercise
of any particular right or remedy shall not preclude the exercise of any other
right or remedy in addition to or as an alternative to such right or remedy

9.    Waivers.  Ocimum hereby waives demand, notice, protest, notice of
acceptance of this agreement, notice of Security made, or notice of any other
action taken in reliance on the terms of this Agreement or the other Security
Documents and all other demands and notices of any description.  With respect to
the Obligations and the Collateral, Ocimum hereby consents to any extension or
postponement of time of payment or any other indulgence, or any substitution,
exchange or release of Collateral and to the release of any party or Person
primarily or secondary liable, to the acceptance of partial payments of the
Obligations all in such manner and at such time or times as Ore may deem
advisable.  Ore shall have no duty as to the collection or protection of
Collateral or any income thereon nor as to the preservation of rights of other
parties obligated under this Agreement or any of the other Security
Documents.  Ore may exercise its rights with respect to the Collateral without
resorting to any other sources of reimbursement for any amount due
hereunder.  Ore shall not be deemed to waive any of its rights upon or under the
Obligations unless such waivers are in writing signed by an authorized officer
of Ore. No delay or omission on the part of Ore in exercising any right shall be
deemed a waiver of any such right or any other right.  A waiver on any one
occasion shall not be construed as a bar requiring a waiver of such right on any
future occasion.  All rights and remedies of Ore hereunder or under any related
agreement shall be cumulative and may be exercised singly or concurrently.

10.   Expenses.  Ocimum shall pay to Ore on demand any and all expenses incurred
or paid by Ore in establishing, defending, protecting or enforcing its security
interest or rights upon or under the Obligations or with respect to the
Collateral or in collecting all amounts due under the Obligations, including,
without limitation, all of Ore’s reasonable attorneys fees, accountants and
appraisers fees, fees of auctioneers and selling agents, costs of taking
possession, repair and refurbishing of the Collateral and cost of sale of the
Collateral, the cost of perfecting or protecting any security interest in the
Collateral; provided, however, that the cost of preparing and filing all
financing statements or other documents required to perfect the Security
Interest, including but not limited to all recording costs and taxes shall be
borne by Ore (except that if Ocimum makes the PTO filing Ocimum pays for the
cost related thereto).  All of such sums shall be deemed to be additional
amounts due under the Security and shall bear interest from the date an invoice
for such amount is rendered to Ore at the Default Rate and shall be subject to
repayment from any funds received by Ore from Ocimum prior and in preference to
applying such funds against any principal and interest due under the
Obligations.

--------------------------------------------------------------------------------





11.   Miscellaneous.  (a)  Notices.  Any notice required hereby shall be deemed
properly given if delivered by certified or registered mail or delivered by
other carrier service normally providing evidence of receipt if addressed to the
Parties at the addresses set forth below or at such other addresses as any Party
may give notice of to the other Parties.



If to Ore: Ore Pharmaceuticals Inc.

610 Professional Drive, Suite 101

Gaithersburg, Maryland 20879

Attention: Chief Executive Officer

E-Mail: mgabrielson@orepharma.com

  with a copy to: Venable LLP

575 7th Street N.W.

Washington, DC 20004

Attention: Ariel Vannier, Esquire

Facsimile: (410) 244-7742

E-Mail: AVannier@Venable.com

  If to Ocimum:

Ocimum Biosolutions Inc.

#8765, Guion Road, Suite #G

Indianapolis, IN 46268, USA

Attention: Subash Lingareddy

Facsimile: 317-228-0700

E-Mail: subash@ocimumbio.co

  with a copy to: O3 Capital Advisors Pvt. Ltd.

#3 Levelle Road,

Bangalore 560 001, India

Attention: Shiraz Bugwadia

Facsimile: +91-80-4112-0153

E-Mail: shiraz.bugwadia@o3capital.com

  And to: Baker Donelson Bearman Caldwell and Berkowitz PC

211 Commerce Street, Suite 1000

Nashville, Tennessee 37201

Attention: Robert J. Looney, Esq.

Facsimile: 615-744-5647

E-mail: blooney@bakerdonelson.com

          (c)       Binding Effect.  This agreement shall inure to the benefit
of and be binding on and enforceable against the successors and assigns of the
Parties.  In addition to all other rights of Ore, Ore shall have the right to
assign all or any portion of its rights and interest under this Agreement to any
party making Securitys to Ore either as security for the Securitys made to Ore
or to put the party making Securitys to Ore in the position of Ore under the
terms of this Agreement.

          (d)       Governing Law; Venue; Jury Trial Waiver.  This Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Maryland and the federal laws of the United States of America,
without regard to principles of conflicts of laws.  The state or federal courts
located within the State of Maryland shall have jurisdiction over any and all
disputes arising from or related to this Agreement or the transactions
contemplated hereby.  All proceedings between the Parties under or relating to
this Agreement or any breach hereof shall be conducted solely in the English
language. The Parties also consent to the service of process in connection with
any dispute or claim arising hereunder by personal delivery, mailing such notice
to the other party by registered or certified mail, postage prepaid at the
addresses provided in the preamble of this Agreement or such other address as a
Party may from time to time give notice of to the other Parties, or any other
manner permitted by law.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

--------------------------------------------------------------------------------





          (e)       Severability. If any provision of this Agreement is deemed
to be invalid or unenforceable, such provision shall be severed from this
Agreement and shall not affect the other terms and provisions of this Agreement
and the Parties agree promptly to negotiate and enter into an amendment to this
Agreement incorporating a provision having an effect as close as permitted by
applicable Law to the provision deemed invalid or unenforceable.

          (f)       Entire Agreement. The Security Documents contain the final
and entire agreement and understanding of the Parties, and supersede any prior
written or oral agreement of the Parties, with respect to the subject matter
hereof.  Neither this Agreement nor the Note may be amended or altered except by
a writing signed by all Parties.

          (g)       Headings.  The headings contained herein are for purposes of
convenience only and not a part of, and shall not control the interpretation or
construction of, this Agreement.

          (h)       Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
together constitute one and the same instrument.

          (i)       Effective Date.  This Agreement shall be effective as of the
Effective Date, regardless of the date of execution or delivery hereof.



* * *

The remainder of this page is left blank intentionally.  Signatures follow on
the next page.














--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on
their respective behalf as an instrument under seal by their respective duly
authorized officers as of the Effective Date.



Ore:

ORE PHARMACEUTICALS INC.

By: /s/ Mark J. Gabrielson (SEAL) Name: Mark J. Gabrielson Title: President and
Chief Executive Officer

Ocimum:

OCIMUM BIOSOLUTIONS, INC.

By: /s/ Subash Lingareddy (SEAL) Name: Subash Lingareddy Title: Director

